Mr. Justice Cooper:
I concur. Under the title “Revenue and Taxation,” the first part of section 1 of Article XII of the Constitution commands that the legislature shall levy a rate of assessment and taxation that shall be uniform, and that shall secure a just valuation for taxation of all property. It then provides that the legislative assembly “may also impose a license tax, both upon persons and upon corporations doing business in the state.” If the statute in question were leveled at the property of the person, it would be offensive to the first part of the section because of its obvious lack of uniformity in application. If the imposition was intended as a license, it should point to persons “doing business in the state” alone. The Act, however, departs from the authority thus delegated, and singles out every “male inhabitant who is not the head of a family, ’ ’ without taking into account, his ability to pay; or the fact that he may, or may not, be “doing business in the state,” and obliges him to pay an assessment he may be wholly unable to pay. The makers of the Constitution certainly did not intend that oppressive burdens should be thus imposed. The statute is also, in a sense, a punitory measure, because it reaches individuals who, for physical reasons, and perhaps many others, may not be the “head of a family” within its meaning.
"While it may be said that the license tax referred to in the last sentence of section 1, Article XII, is not governed by the uniformity rule, because it controls only licenses (State ex rel. Sam Toi v. French, 17 Mont, 60, 30 L. R. A, 415, 41 Pac. *1311078), I am not prepared to affirm that all legislation imposing licenses upon business as a police regulation can go so far as to deprive the citizen of his property without due process of law, or to deny to him his day in court. The mandatory and prohibitory declarations found in the Constitution are perhaps enough to shield the individual from all illegal exactions.
The police power is an attribute of sovereignty for the regulation of persons, natural and artificial, in all matters relating to the public health, the public morals and the public safety (Aetna Fire Ins. Co. v. Jones, 78 S. C. 445, 125 Am. St. Rep. 818, 13 L. R. A. (n. s.) 1147, 59 S. E. 150), and unless its assumption is to prevent a manifest evil, or to insure the public, welfare, its proper exercise may be a matter for serious debate (22 Am. & Eng. Eney. of Law, p. 938).
Necessary as it undoubtedly is to raise revenue sufficient for the maintenance of the state, the authority must be exercised with delicate caution and within the precise limits found in the fundamental law which creates the power and defines its extent. The pressing needs of the state are not to be satisfied at the expense of guaranties indispensable to the constitutional government of a free people.
For the reasons given by Mr. Justice Galen, the statute is also completely out of harmony with section 4 of Article XII, and unconstitutional.